908 F.2d 972
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frances L. DALM, Plaintiff-Appellantv.UNITED STATES of America, Defendant-Appellee
No. 88-1079.
United States Court of Appeals, Sixth Circuit.
July 17, 1990.
ORDER

1
The Supreme Court of the United States having granted a writ of certiorari to this Court in the above-captioned case and having decided it sub nom.  United States v. Dalm, 110 S.Ct. 1361 (1990), now, therefore, in accordance with that decision, it is


2
ORDERED that this case be and it is hereby remanded to the United States District Court for the Western District of Michigan to be dismissed for lack of subject matter jurisdiction.